Paterson, J., dissenting.
I think the judgment should be affirmed. I assent to some of the propositions advanced in the leading opinion, but the statute and proceedings in controversy are in many respects, it seems to me, plainly violative of that clause in the constitutional declaration of rights which says: “No person shall be deprived of ... . property without due process of law.”
1. That the act itself should provide for “ due notice ” to the property owner, and afford him an opportunity to be heard, is settled beyond all controversy, and whatever may be the conflict of opinion upon the question of what is “ due notice,” there can be no question that it should be notice of a full hearing as to time, place, and liability. Section 7 is the only provision which assumes to satisfy this requisite, but it provides no notice at all. It affords no notice of a hearing, and none was given. It provides for a notice after assessment is complete, that the report “ is open for inspection.” It is true section 8 attempts to give any person dissatisfied with the report a hearing upon petition before the County Court,—which court could not, under sections 6 and 8, article 6, of the old constitution, be clothed with jurisdiction of any case involving the title or possession of real property, — but it *440is only by implication, if at all, that the court could aid him, the language of the statute being, “It shall be in the discretion of the court, after hearing and considering said application, to allow or deny the same.”
As to those, however, who were satisfied with the report, which had been left “ open for inspection,” there is no hearing provided, although the court is given in such cases absolute power to fix values and assess damages of its own motion and according to its own rules and estimates, — notwithstanding the report of the commissioners, with which the owner may be content. The following is the concluding portion of section 8: —
“ But in case no such petition shall be filed with said County Court within the time above limited for the filing thereof, the said report shall be presented by the said board to the said County Court, with a petition to the court that the same be approved and confirmed by the court. The court shall have power to approve and confirm said report, or refer the same back to said board, with directions to alter or modify the same in the particulars specified by the court in the order referring the same back, and thereupon the said board shall proceed to make the alterations and modifications specified in the order of said court. The alterations and modifications aforesaid being made, the report shall be again submitted to the said court, and if the court, upon examination, shall find that the alterations and modifications have been made according to the directions contained in said order, the said court shall approve and confirm the same by an order to be entered on its minutes; but if the said board shall have neglected or failed to make the alterations and modifications set forth in the order of reference, the court may again refer the report back to said board, and so on until its original order of alteration and modification shall have been complied with by said board, and the said court shall then approve and confirm said report.” (Stats. 1875-76, p. 436, sec. 8.)
*441Of course, if we can say that the citizens of the state are charged with notice of all the acts of the legislature affecting their private interests, and must be on the alert to prevent fraud in the carrying out of the work provided for, the objection just considered is not well taken, but that would be equivalent to saying that “ notice ” and “ opportunity to be heard ” are not essential elements of “ due process of law.”
2. We might be able to overlook the defects referred to if it were clear that the parties whose property was affected had, as matter of fact, due notice and substantial hearing; but as I read the record, such is not the case here. Many of the orders seem to have been made nunc pro tunc in regard to the time for hearing. Several of the petitions were set for hearing on December 8th. On that day no orders were made, nothing was done until December 15th, when they were continued to December 18th. On December 19th the whole matter was continued to and set for hearing December 22d. Thereafter and without further notice or opportunity to appear, the court, on an cx parte motion, took up the case, and finally disposed of the matters before it, two days before the day set for regular hearing. These interesting, if not suspicious, facts appear on the face of the court’s records, and in ordinary cases would not support a judgment. (Tompkins v. Clackamas, 11 Or. 364.)
3. The report and judgment show that the assessment was for about one hundred thousand dollars in excess of the benefits. If I understand the authorities on this proposition, a statute which imposes an assessment in excess of special benefits is unconstitutional. (Davidson v. W. O., 34 La. Ann. 170; Taylor v. Palmer, 31 Cal. 254; Creighton v. Mason, 27 Cal. 624; In re Market Street, 49 Cal. 549; Chicago v. Larned, 34 Ill. 303.)
It may be admitted that the legislature had the power to declare the benefit, but I fail to find any declaration of that kind in the act referred to. It is true, the act *442speaks of “ the district hereinafter described as benefited by said widening,” but there is no direct finding of the fact of benefit therein by the legislature; on the contrary, the board of commissioners are therein directed to ascertain and fix the extent of damages and benefits “according to the judgment of the board.” (Section 7.)
4. The bond-holders stand in no better position than the municipal authorities. The bonds are not general or ordinary municipal bonds issued for the benefit of the general fund. They are payable out of a special fund raised by special tax on a small district. They do not show on their face that the act has been complied with, which is essential even if the act referred to be valid, and consequently they are not negotiable so as to cut off the defenses claimed. (Carroll Co. v. Smith, 18 Rep. 33; Williams v. Roberts, 88 Ill. 11; Cagwin v. Hancock, 84 N. Y. 532; Craig v. Town of Andes, 93 N. Y. 405; Town of Lyons v. Chamberlain, 89 N. Y. 585.)
Rehearing denied.